If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



SCOTT H. FINCH,                                                    UNPUBLISHED
                                                                   May 28, 2019
               Plaintiff-Appellee,

v                                                                  No. 344515
                                                                   Grand Traverse Circuit Court
HOLLY J. RUDOLPH, formerly known as                                LC No. 2005-003273-UF
HOLLY J. FINCH,

               Defendant-Appellant.


Before: SHAPIRO, P.J., and BORRELLO and BECKERING, JJ.

PER CURIAM.

        This child-support dispute arises from plaintiff-father’s agreement to pay for the
children’s non-insured health care expenses and to “use his best abilities” to pay for the
children’s college education. Those obligations were incorporated into a consent divorce
judgment and a shared parenting decree issued by an Ohio state court in 2004. In 2018,
defendant-mother filed motions in Grand Traverse Family Court (the circuit court) to enforce the
shared parenting decree. The circuit court denied the motions, ruling that it lacked subject-
matter jurisdiction to enforce the pertinent provisions of the shared parenting decree. Defendant
appeals by leave granted.1

       Defendant argues that the circuit court had jurisdiction to enforce the shared parenting
decree per a 2008 order from the Ohio court transferring this case to Michigan. However, for the
reasons discussed below, the 2008 order did not transfer jurisdiction over the shared parenting
decree provisions that defendant seeks to enforce in this case. After review, we conclude that
defendant must seek enforcement of plaintiff’s obligations in accordance with the uniform acts
that govern enforcement of out-of-state support orders and judgments. Because defendant did
not seek enforcement under those acts, we affirm the trial court’s decision to deny the motions to


1
 Finch v Rudolph, unpublished order of the Court of Appeals, issued October 25, 2018 (Docket
No. 344515).



                                               -1-
enforce. Our decision is without prejudice to any enforcement action brought following
registration of the judgment in Michigan.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

       The parties married in Michigan in 1992 and divorced in Ohio in July 2004. The
marriage produced two children. The children were elementary school age at the time of the
divorce; they are now college-aged adults.

        During the divorce proceedings, the parties’ respective counsel jointly presented a shared
parenting plan to the Ohio court for approval. The Court of Common Pleas of Delaware County
(the Ohio court) found that the plan was in the children’s best interest, and incorporated the plan
into the court’s shared parenting decree issued in 2004. 2 The shared parenting plan was also
incorporated in the parties’ separation agreement, which in turn was incorporated in the consent
judgment of divorce.

        The shared parenting plan required plaintiff to pay child support for each child until he or
she reached age 19. The plan also required plaintiff to retain health insurance for the children
until they reached age 19. According to the plan, defendant-mother was to pay the first $100 in
the children’s annual health expenses not covered by insurance, and plaintiff was to pay the
remainder of those annual expenses until the children reached age 19. Regarding college
expenses, plaintiff was required to “use his best abilities to provide an undergraduate college
education for the parties’ two children,” subject to some limitations.

        The parties were awarded joint legal custody, i.e., “shared parenting,” and the children
lived primarily with defendant, i.e., “the residential parent.” At the time the parties divorced,
plaintiff lived in Ohio and defendant lived in Michigan.

        In September 2005, defendant filed a petition in the circuit court to “transfer” jurisdiction
over this case from Ohio and establish Grand Traverse County as the most convenient forum
given the parties’ present residences: defendant was living in Grand Traverse County, and
plaintiff was by then living in Milton, Michigan. Defendant alleged that there were property-
settlement-enforcement issues and parenting-time issues. The circuit court granted defendant’s
petition and accepted jurisdiction over the case.




2
 In Ohio, a shared parenting plan “includes provisions relevant to the care of a child, such as the
child’s living arrangements, medical care, and school placement.” Sayre v Furgeson, 2016-
Ohio-3500; 66 NE3d 332, 340 (Ohio App, 2016). A shared parenting plan can be included in a
shared parenting decree, which is a court order that “grants the parents shared parenting of a
child.” Id.



                                                -2-
         However, plaintiff contested the transfer of jurisdiction in the Ohio court. Ultimately, in
September 2008 the Ohio court granted the transfer for “all . . . issues related to child custody,
visitation and shared parenting, with the exception of child support . . . .”3 The Ohio court
determined that Ohio law required it to maintain jurisdiction over child-support issues because
the parties had not consented to the transfer.

        Beginning in 2010, the circuit court heard and decided matters relating to the children’s
health care. In October 2010, the circuit court denied defendant’s request for reimbursement of
health care expenses, reasoning that Ohio retained jurisdiction over child-support issues and that
reimbursement for medical expenses was one of those issues. However, in February 2014, the
circuit court, with a different judge now presiding, ordered plaintiff to pay for the children’s
accrued health care expenses including the cost of current and future counseling.

        In July 2017, when the children were ages 20 and 17, defendant filed motions in the
circuit court to enforce the shared parenting decree provisions regarding health care and college
expenses. Defendant averred that plaintiff was not contributing to the cost of the son’s college
education and that plaintiff had liquidated the investment accounts intended to be used for the
children’s college education. With respect to medical expenses, defendant averred that plaintiff
refused to pay expenses per the February 2014 order and owed $2,668.62 in outstanding non-
insured health care expenses.

        Plaintiff, then residing in Texas, responded with a summary-disposition motion seeking
dismissal for lack of subject-matter jurisdiction. Plaintiff argued that the Ohio court retained
jurisdiction over child-support issues and therefore the circuit court lacked jurisdiction over
defendant’s request for reimbursement of health care expenses. As for college expenses,
plaintiff argued that this was not one of the matters over which the Ohio court transferred
jurisdiction.

        In February 2018, while the parties’ motions were pending in the circuit court, plaintiff
filed a motion in the Ohio court seeking modification of the shared parenting decree, including
elimination of his obligations to pay non-insured health care expenses and assist with the
children’s college expenses. In April 2018, the Ohio court denied plaintiff’s motion to modify.
As to college expenses, the court reasoned that this obligation did not constitute child support
and was therefore non-modifiable under Ohio law. With respect to plaintiff’s obligation to pay
non-insured health care expenses, the court denied the motion because those expenses were in
the nature of child support and enforceable as a part of the parties’ separation agreement.
However, the Ohio court also determined that it no longer had “continuing exclusive
jurisdiction” to modify child support. The court noted that it had previously retained jurisdiction
over child-support related matters, but explained that “the Ohio [Uniform Interstate Family
Support Act] has since been amended” effective January 1, 2016. Under the revised act, the
court determined that it no longer had jurisdiction to modify the parties’ child-support
obligations.



3
    The Ohio court also retained jurisdiction of the issues relating to spousal support.



                                                   -3-
         Back in Michigan, in May 2018 defendant-mother submitted a supplemental brief
pertaining to the Ohio court’s decision. At the motion hearing, the circuit court was concerned
that it lacked subject-matter jurisdiction. After reading the Ohio court’s most-recent decision,
the circuit court stated, “I know they don’t have jurisdiction to modify [plaintiff’s support
obligations], but they still have jurisdiction to enforce.” The court believed that there had not
“been a proper transfer under the uniform law.” Defendant’s counsel maintained that the
authority to enforce the shared parenting decree had been properly transferred to the circuit
court.

        On June 5, 2018, plaintiff filed a complaint for superintending control in this Court,
seeking dismissal in the circuit court for lack of subject-matter jurisdiction, and to disqualify the
presiding and chief Grand Traverse judges from the case.4

        In an opinion and order issued on June 14, 2018, the circuit court denied defendant’s
motions to enforce and granted plaintiff’s motion for summary disposition. The circuit court
began by discussing the Ohio court’s ruling that it no longer had continuing, exclusive
jurisdiction over child support. The circuit court indicated that this ruling had no bearing on the
decision before it because the issue in this case was whether the court had subject-matter
jurisdiction to enforce, not modify, plaintiff’s obligations under the shared parenting decree.

        Next, the circuit court determined that it did not have subject-matter jurisdiction to
enforce payment of college expenses because the Ohio court did not give the circuit court
jurisdiction to enforce a contract relating to the parties’ divorce. The circuit court then ruled that
it also lacked jurisdiction over defendant’s motion to enforce the parties’ agreement regarding
uninsured health care expenses. The circuit court reasoned that those expenses constituted child
support under Ohio law and that the Ohio court had retained jurisdiction to enforce child-support
provisions. The court also rescinded the February 2014 order requiring plaintiff to pay past and
future health care expenses.

                                          II. ANALYSIS

                      A. 2008 ORDER TRANSFERRING JURISDICTION

       On appeal, defendant argues that the circuit court erred in ruling that it lacked subject-
matter jurisdiction to enforce plaintiff’s health care and college expense obligations.5 She



4
  We later granted defendant’s motion to dismiss plaintiff’s complaint for superintending control.
In Re Finch, unpublished order of the Court of Appeals, issued October 25, 2018 (Docket No.
344126).
5
  “Whether a court has subject-matter jurisdiction is a question of law reviewed de novo.”
Hillsdale Co Senior Servs, Inc v Hillsdale Co, 494 Mich 46, 51; 832 NW2d 728 (2013).
“Subject-matter jurisdiction concerns a body’s abstract power to hear a case of the kind or
character of the one pending, and is not dependent on the particular facts of the case.” In re
Complaint of Pelland, 254 Mich App 675, 682; 658 NW2d 849 (2003). “The circuit court’s



                                                 -4-
primarily relies on the Ohio court’s 2008 order transferring jurisdiction to the circuit court.
Again, that order granted transfer for “all . . . issues related to child custody, visitation and shared
parenting, with the exception of child support . . . .” (Emphasis added).

        Defendant does not contest the circuit court’s ruling that the health care provision is in
the nature of child support. Thus, jurisdiction over this provision was not transferred by the Ohio
court in 2008. And in 2018, the Ohio court merely ruled that it lacked continuing, exclusive
jurisdiction to modify child-support issues. The Ohio court did not transfer any additional part of
the case to the circuit court. We therefore affirm the trial court’s denial of defendant’s motion to
enforce the health care provision, and its decision to vacate the February 2014 order requiring
plaintiff to pay health care expenses.

        As for the college expense provision, defendant agrees with the circuit court that an
agreement to pay college expenses does not constitute child support under Ohio law. From there
she argues that the circuit court gained jurisdiction over that provision of the shared parenting
decree when the Ohio court transferred all issues related to “shared parenting.” Defendant
mistakenly equates “shared parenting” with the shared parenting decree. In Ohio, “shared
parenting” refers to joint custody. See Hise v Laiviera, 2018-Ohio-5399; ___ NE3d ___, ___
(Ohio App, 2018) (“Joint custody, as the term was formerly used in Ohio and as the term is used
by other states, is considered equivalent to shared parenting.”). Thus, the Ohio court transferred
to the Michigan court issues related to parenting time, physical custody and legal custody.6 The
Ohio court did not transfer enforcement of the entire shared parenting decree as defendant
argues. On that basis, we affirm the trial court’s decision to deny defendant’s motion to enforce
the college expense provision. See Gleason v Michigan Dep’t of Transp, 256 Mich App 1, 3;
662 NW2d 822 (2003) (“A trial court’s ruling may be upheld on appeal where the right result
issued, albeit for the wrong reason.”). In sum, defendant fails to carry her burden of showing
lower court error. See Menard, Inc v Escanaba, 315 Mich App 512, 521 n 3; 891 NW2d 1
(2016).

        Given the evident confusion concerning enforcement of foreign support orders, we take
this opportunity to give an overview of the uniform acts which govern the out-of-state orders and
judgments that defendant seeks to enforce. Specifically, with respect to the health care
provision, the shared parenting decree constitutes an out-of-state support order that must be
enforced in accordance with the Uniform Interstate Family Support Act (UIFSA), MCL
552.1101 et seq. While the Ohio court made its jurisdictional rulings based on the UIFSA,
neither the circuit court nor the parties have sought to interpret or apply Michigan’s UIFSA to
these proceedings. Further, if the college expense provision is not governed by the UIFSA, then
defendant needs to seek enforcement of that provision pursuant to Michigan’s Uniform



subject-matter jurisdiction will be presumed unless denied by constitution or statute.” LME v
ARS, 261 Mich App 273, 279; 680 NW2d 902 (2004). Questions of statutory interpretation are
also reviewed de novo. Bukowski v City of Detroit, 478 Mich 268, 273; 732 NW2d 75 (2007).
6
  Presumably, transfer of those issues was made in accordance with the Uniform Child Custody
Jurisdiction and Enforcement Act, MCL 722.1101 et seq.



                                                  -5-
Enforcement of Foreign Judgments Act (UEFJA), MCL 691.1171 et seq., which also was not
addressed in the lower court. Although we do not typically address issues not raised by the
parties, it is clear to us that these uniform acts govern defendant’s attempt to enforce the Ohio
decree. See Fieger v Cox, 274 Mich App 449, 453 n 2; 734 NW2d 602 (2007) (addressing a
possibly moot issue to provide “guidance for the bench and bar . . . .”).

                                             B. UIFSA

                                        1. BACKGROUND

        The UIFSA, “which has been adopted by all states, governs the procedure for
establishing, enforcing, and modifying child and spousal support orders and for determining
parentage when more than one state is involved in these proceedings.” Annotation, Construction
and Application of Uniform Interstate Family Support Act, 90 ALR5th 1. The “UIFSA consists
of nine articles that supply procedural and jurisdictional rules for three types of proceedings
within the context of child support enforcement.” In re Scott, 160 NH 354; 999 A2d 229, 235
(2010).7 The three proceedings are: “(1) a proceeding to establish a child support order when
there is no prior child support order; (2) a proceeding to enforce an existing child support order;
and (3) a proceeding to modify an existing child support order.” Id. Michigan adopted the most
recent version of the UIFSA effective January 1, 2016. See 2015 PA 255.

       The foundation of the UIFSA is that there is only “one-child-support-order-at-a-time.”
This is accomplished in large part by the concept of “continuing, exclusive jurisdiction.”
Generally, the tribunal that issues the support order “retains continuing, exclusive jurisdiction
over a child-support order, commonly known as CEJ.” 9 Uniform Laws Annotated, UIFSA
(2008), comment § 205, 2015 pocket part p 124.8

        It is important to note that CEJ primarily concerns a court’s ability to modify a support
order. Indeed, CEJ is governed by Section 205 of the UIFSA, which explains when an issuing
tribunal retains “continuing, exclusive jurisdiction to modify its child-support order . . . .” MCL
552.2205(1) (emphasis added).9 Significantly, a court does not need CEJ to enforce a child-
support order. “A keystone of UIFSA is that the power to enforce the order of the issuing
tribunal is not ‘exclusive’ with that tribunal. Rather, on request, one or more responding
tribunals may also exercise authority to enforce the order of the issuing tribunal.” 9 Uniform
Laws Annotated, UIFSA (2008), comment § 206, 2015 pocket part pp 125-126. The most direct


7
 We may rely on guidance from others states when interpreting uniform acts. White v Harrison-
White, 280 Mich App 383, 387; 760 NW2d 691 (2008).
8
    The “official comments” to the UIFSA aid its interpretation. See In re Scott, 999 A2d at 234.
9
  Further, while the UIFSA does not use the phrase subject-matter jurisdiction, the official
comments provide that the subject-matter jurisdiction refers to a court’s ability to modify a
support order. See e.g., 9 Uniform Laws Annotated, UIFSA (2008), comment § 201, 2015
pocket part p 120 (referring to “the statutory rule of subject matter jurisdiction for
modification . . . .”).



                                                 -6-
way to enforce an out-of-state support order is for the petitioner10 to register that order for
enforcement in another state. Article 6 of the UIFSA, which governs registration, provides in
part that “[a] support order . . . issued in another state . . . may be registered in this state for
enforcement.” MCL 552.2601. To successfully register a support order for enforcement, a
petitioner must comply with numerous filing requirements. See MCL 552.2602.

        While the UIFSA does not use the word “transfer,” it does provide ways that another
state can “assume” CEJ. For example, the parties may consent to another state assuming
jurisdiction provided that the child resides in the state or that state has personal jurisdiction over
one of the parties. MCL 552.2205(2)(a); MCL 552.2611(1)(b). But, again, CEJ is only needed
to modify an order; a party seeking to enforce an out-of-state support order need only register it
in accordance with the UIFSA.

                                        2. APPLICATION

        The health care provision of the shared parenting decree is a child-support order subject
to the UIFSA because it is a court order for benefit of a child that provides for “health care.” See
MCL 552.2102(bb).11 Thus, defendant may seek to register and enforce that part of the shared
parenting decree in accordance with the UIFSA. As stated, there are numerous requirements for
registration with which defendant has not yet complied with. We note that some states only
require “substantial compliance” with the UIFSA’s registration procedure. See Ex Parte
Reynolds, 209 So3d 1122, 1126-1127 (Ala Civ App, 2016). However, even if we were to adopt
that approach, we cannot conclude that defendant has met that standard given that she has not
expressly sought enforcement under the UIFSA.

        As noted, no order from the Ohio court has transferred jurisdiction over child-support
issues to the circuit court. And the Ohio court’s 2018 opinion recognizing that it no longer had
CEJ over those issues does not amount to a transfer. When the tribunal that issues the support
order loses CEJ, it nonetheless retains the ability to enforce it:

       [I]f all the relevant persons—the obligor, the individual obligee, and the child—
       have permanently left the issuing state, absent an agreement the issuing tribunal


10
   Article 3 allows an “individual petitioner” to “initiate a proceeding authorized under this act,”
e.g., an enforcement proceeding, by filing a petition “directly in a tribunal of another state or a
foreign country that has or can obtain personal jurisdiction over the respondent.” MCL
552.2301(2).
11
  The UIFSA defines a child-support order as “a support order for a child, including a child who
has attained the age of majority under the law of the issuing state or foreign country.” MCL
552.2102(b). In turn, a support order is as “a judgment, decree, order, decision, or directive,
whether temporary, final, or subject to modification, issued in a state or foreign country for the
benefit of a child, a spouse, or a former spouse, that provides for monetary support, health care,
arrearages, retroactive support, or reimbursement for financial assistance provided to an
individual obligee in place of child support.” MCL 552.2102(bb).



                                                 -7-
       no longer has an appropriate nexus with the parties or child to justify the exercise
       of jurisdiction to modify its child-support order. . . . Note, however, that the
       original order of the issuing tribunal remains valid and enforceable. That order is
       in effect not only in the issuing state, but also in those states in which the order
       has been registered. [9 Uniform Laws Annotated, UIFSA (2008), comment
       § 205, 2015 pocket part pp 124-125.]

Thus, the trial court correctly indicated that plaintiff could still enforce the support order in Ohio
even though Ohio no longer has CEJ.

        Under the circumstances, we believe that the proper course is to affirm the circuit’s
denial of defendant’s motion, but without prejudice to any enforcement action brought after
registration under the UIFSA should that occur.

                                             C. UEFJA

        Again, defendant agrees with the circuit court that plaintiff’s obligation to contribute to
the children’s college education does not constitute child support under Ohio law.12 Assuming
for purposes of this appeal that the college expense provision is not subject to the UIFSA, then
defendant would need to enforce that part of the shared parenting decree in accordance with the
UEFJA.

        “Pursuant to the Full Faith and Credit Clause, US Const, art IV, § 1, a judgment entered
in another state is presumptively valid and subject to recognition in Michigan . . . .” Arbor
Farms, LLC v GeoStar Corp, 305 Mich App 374, 382; 853 NW2d 421 (2014). The UEFJA
provides the statutory procedure for obtaining enforcement of foreign judgments. Id. A “foreign
judgment” is defined as “any judgment, decree, or order of a court of the United States or of any
other court that is entitled to full faith and credit in this state.” MCL 691.1172.

        We agree with defendant that the circuit court erred in ruling that it needed a transfer of
jurisdiction from the Ohio to enforce a contract relating to the parties’ divorce. Out-of-state
divorce judgments incorporating settlement agreements are enforceable under the UEFJA. See
Peabody v DiMeglio, 306 Mich App 397, 403-404; 856 NW2d 245 (2014). Similar to the
UIFSA, however, defendant did not seek enforcement under the UEFJA, nor has she complied
with the procedural requirements for enforcement. See MCL 691.1173; MCL 691.1174. For the
same reasons as we gave regarding the UIFSA, we conclude that the trial court did not err in
denying defendant’s motion to enforce but do so without prejudice as to any future action
seeking enforcement of the college expense provision under the UEFJA.13



12
  We note, however, that we are not aware of any court, Ohio or otherwise, holding that an order
to pay a child’s college expenses is not subject to the UIFSA. We decline to decide this issue,
but do not preclude the parties from raising it below.
13
  Arguably, defendant could seek to enforce the health care expense provision under the UEFJA,
as it is too part of the shared parenting decree and the divorce judgment. However, “when



                                                 -8-
                                      III. CONCLUSION

       Michigan has enacted uniform acts that govern the enforcement of out-of-state support
orders and judgments. However, defendant did not seek enforcement under those acts, and has
not addressed them on appeal. Under those circumstances, we affirm the circuit court’s decision
to deny defendant’s motions to enforce the shared parenting decree, while clarifying that
defendant may seek to apply the uniform acts on remand without prejudice.14

       Affirmed.

                                                            /s/ Douglas B. Shapiro
                                                            /s/ Stephen L. Borrello
                                                            /s/ Jane M. Beckering




two statutes appear to control a particular situation, the more recent and more specific statute
applies.” Martin v Murray, 309 Mich App 37, 48-49; 867 NW2d 444 (2015) (quotation marks
and citation omitted). Thus, if any provision constitutes a child-support order under the UIFSA,
it must be enforced in accordance with that act.
14
  We do not intend to tell the trial court how to resolve issues or arguments that may arise under
the uniform acts.



                                               -9-